                                   UNITED STATES DISTRICT COUR    I
                                                                   I
                                                                                    rr
                                                                                     1
                                                                                             FILED
                                                                                              ~~:/ 5         2019
                                                                                                                                      ...
                                                                                                                                       '



                                 SOUTHERN DISTRICT OF CALIFO   IA f
                                                                                     sou(~~~~~H!i.., cr::,iu r
 UNITED STATES OF AMERICA,                                                          BY        V~ ;·11•~ /   : .'f· : , ,1. '; OHNIA

                                                                  Case No. 18-cr-4~0;8~1--;JA~H~----_::·.j'i}2rr:£Jv

                                              Plaintiff,
                  vs.
                                                                  WDGMENT OF DISMISSAL
     Jose Luis Gomez-Ramirez,



                                           Defendant.


IT APPEARING that the defendant is now entitled to be discharged fot the reason that:

       an indictment has been filed in another case against the defendant and the Court has
       granted the motion of the Government for dismissal of this case, without prejudice; or

 •     the Court has dismissed the case for unnecessary delay; or


 •     the Court has granted the motion of the Government for dismissal, without prejudice; or


 •     the Court has granted the motion of the defendant for a judgment of acquittal; or

 •     a jury has been waived, and the Court has found the defendant not guilty; or


 •     the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       8:1326(a), (b) - Removed Alien Found in the United Stats (Felony)




Dated:       u/5/l'l
                                                            Hon. Allison H. Goddard
                                                            United States Magistrate Judge
